Name: Commission Implementing Regulation (EU) NoÃ 107/2014 of 5Ã February 2014 on the withdrawal from the market of the feed additives cobaltous chloride hexahydrate, cobaltous nitrate hexahydrate and cobaltous sulphate monohydrate and amending Regulation (EC) NoÃ 1334/2003 Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  food technology;  health;  marketing;  trade policy
 Date Published: nan

 6.2.2014 EN Official Journal of the European Union L 36/7 COMMISSION IMPLEMENTING REGULATION (EU) No 107/2014 of 5 February 2014 on the withdrawal from the market of the feed additives cobaltous chloride hexahydrate, cobaltous nitrate hexahydrate and cobaltous sulphate monohydrate and amending Regulation (EC) No 1334/2003 (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (1), and in particular Article 10(5) thereof, Whereas: (1) Regulation (EC) No 1831/2003 provides for the authorisation of additives for use in animal nutrition and for the grounds and procedures for granting such authorisation. Article 10 of that Regulation provides for the re-evaluation of additives authorised pursuant to Council Directive 70/524/EEC (2). (2) The feed additives cobaltous chloride hexahydrate, cobaltous nitrate hexahydrate and cobaltous sulphate monohydrate were authorised without a time limit by Directive 70/524/EEC as compounds of the trace element Cobalt and the conditions for their authorisation were last set out in Commission Regulation (EC) No 1334/2003 (3). Those feed additives were subsequently entered in the Community Register of Feed Additives as existing products, in accordance with Article 10(1) of Regulation (EC) No 1831/2003. (3) No applications for authorisation in accordance with Article 10(2) of Regulation (EC) No 1831/2003 were submitted before the deadline provided for in that provision for the use of those feed additives belonging to the group of trace elements. (4) Those feed additives should therefore be withdrawn from the market. (5) As a consequence of the withdrawal of those feed additives, it is necessary to delete them from the E3 Cobalt-Co entry of the Annex to Regulation (EC) No 1334/2003. Regulation (EC) No 1334/2003 should therefore be amended accordingly. (6) It is appropriate to allow a transitional period for interested parties within which existing stocks of the additives to be withdrawn from the market, premixtures, compound feed and feed materials which have been produced with those additives may be used up. (7) The withdrawal from the market of the three products is without prejudice to the granting of an authorisation concerning them or to the adoption of a measure concerning their status in accordance with Regulation (EC) No 1831/2003. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Withdrawal The feed additives cobaltous chloride hexahydrate, cobaltous nitrate hexahydrate and cobaltous sulphate monohydrate, belonging to the group trace elements, shall be withdrawn from the market. Article 2 Amendment to Regulation (EC) No 1334/2003 In the Annex to Regulation (EC) No 1334/2003, the entries cobaltous chloride hexahydrate, cobaltous nitrate hexahydrate and cobaltous sulphate monohydrate, related to the element E3 Cobalt-Co, are deleted. Article 3 Transitional measures 1. Existing stocks of the products referred to in Article 1 may continue to be placed on the market and used as feed additives until 26 August 2014. 2. Premixtures produced with the additives referred to in pararaph 1 may continue to be placed on the market and used until 26 February 2015. 3. Compound feed and feed materials which have been labelled in accordance with Regulation (EC) No 767/2009 until 26 August 2015 and produced with the additives referred to in paragraph 1 or with the premixtures referred to in paragraph 2 may continue to be placed on the market and used until stocks are exhausted. Article 4 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 268, 18.10.2003, p. 29. (2) Council Directive 70/524/EEC of 23 November 1970 concerning additives in feedingstuffs (OJ L 270, 14.12.1970, p. 1). (3) Commission Regulation (EC) No 1334/2003 of 25 July 2003 amending the conditions for authorisation of a number of additives in feedingstuffs belonging to the group of trace elements (OJ L 187, 26.7.2003, p. 11).